Citation Nr: 1227390	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected psychiatric disability and coronary artery disease.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, that, in pertinent part, denied service connection for hypertension.

This matter was previously before the Board in November 2010 and June 2011 at which time it was remanded for additional development.  It is now returned to the Board.

The issue of entitlement to a total rating based upon individual unemployability (TDIU) was raised by the Veteran in a January 2009 statement.  This issue does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As noted above, in November 2010 and June 2011, the Board remanded the instant matter to obtain additional VA treatment records and to allow a VA examination to be conducted to determine the etiology of the claimed hypertension.  Updated VA treatment records are contained in the claims file and in the Virtual VA paperless claims system.

In a November 2011 VA examination report, the examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his service connected disabilities.  The most likely etiology of his hypertension was said to be primary hypertension, which was the most common type of hypertension, and the etiology of this type of hypertension was not known.  Although some medical literature existed on the correlation between PTSD and hypertension, there was no medical evidence of secondary hypertension.  The examiner relied on a referenced website (uptodate.com) to conclude that hypertension secondary to PTSD was not a presumptive diagnosis at VA.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.  While the VA examiner concluded that the hypertension was less likely than not the result of a service-connected disability, there is no clear opinion as to whether a service-connected disability (anxiety disorder, major depressive disorder, PTSD, and coronary artery disease) aggravates the hypertension.

As such, the Board finds that the additional medical opinion must be obtained to determine whether the Veteran's hypertension is aggravated by a service-connected disability.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall have the November 2011 VA examiner provide an addendum to the November 2011 examination report.  The claims file must be made available to the examiner for review.  The VA examiner should also review any newly associated medical evidence to determine if the prior medical opinion is changed or a new VA examination is necessary.  The need for additional examination of the Veteran is left to the discretion of the VA examiner. 

The examiner is directed to opine as to whether it is at least as likely as not that the Veteran's currently-diagnosed hypertension is aggravated (permanently worsened) by either of the Veteran's service-connected anxiety disorder, major depressive disorder, PTSD, and coronary artery disease, either alone or in the aggregate.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

If the November 2011 VA examiner is not available, a new VA medical opinion should be obtained from an equally qualified VA examiner. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

